Citation Nr: 0937338	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  04-42 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder as secondary to service-connected residuals of a 
groin injury, including varicocele and orchialgia.  

2.  Entitlement to a rating higher than 10 percent for 
residuals of a groin injury, including varicocele and 
orchialgia.  


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1972 to June 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2003 of a Department 
of Veterans Affairs (VA) Regional Office (RO).    

The issues of service connection for a psychiatric disorder 
and of an extraschedular rating for the residuals of a groin 
injury are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  The residuals of a groin injury, including varicocele and 
orchialgia, are manifested by constant pain that more nearly 
approximates the requirement for continuous intensive 
management.  

2.  The record contains medical evidence showing that the 
service-connected residuals of a groin injury, including 
varicocele and orchialgia, are manifested by marked 
interference with employment.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating of 30 percent for 
residuals of a groin injury, including varicocele and 
orchialgia, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7525 
(2008).

2.  The criteria for referral for consideration of an 
extraschedular rating for residuals of a groin injury, 
including varicocele and orchialgia, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§3.321 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice 
as to effect on daily life and as to the assigned or a cross-
referenced Diagnostic Code under which the disability is 
rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2003 and in November 2004, and in the 
supplemental statements of the case in June 2007.  The notice 
included the type of evidence needed to substantiate the 
claim for a higher rating, namely, evidence to show that the 
service-connected residuals of a groin injury has gotten 
worse and the effect the disability had on employment.  The 
Veteran was notified that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the general provision for the effective date of the 
claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of 
the elements of the claim); and of Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009) (claim-
specific notice, namely, a worsening or increase in severity 
of the disability and the effect that worsening has on 
employment).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated, as evidenced by the supplemental statement of 
the case in March 2009 and by the rating decision of July 
2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records.  The 
Veteran himself submitted private medical records.  He has 
not identified any additional evidence for the RO to obtain 
on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  
The Veteran was afforded VA examinations in September 2003 
and in March 2009 to evaluate the disability.  

The medical evidence received subsequent to the VA 
examinations does not indicate that there has been a material 
change in the disability.  Thus, a reexamination is not 
warranted.  38 C.F.R. § 3.327(a).  The examinations are 
adequate for rating the residuals of a groin injury.  
Although the claims file was not noted as having been present 
at the time of the VA examination in March 2009, this does 
not render the examination inadequate because the current 
status is of importance and the examiner had access to and 
indeed cited to an extensive medical record from the VA 
system regarding prior treatment.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  



The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is:  a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).



Analysis

The Veteran filed his claim for a higher rating in March 
2003.  The Veteran asserts that the residuals of a groin 
injury, including varicocele and orchialgia, are more severe 
than are reflected in the currently assigned rating.  In 
February 2004, the Veteran stated that he required continuous 
intensive management and that he had nocturia (3-5 times), 
hesitancy, incontinence, and pain that was managed daily with 
medication with little relief. 

The evidence in the file consists of VA and private records 
and two reports of VA examinations.  The law as applied to 
the facts of this case will be discussed herein below. In 
applying the pertinent criteria to the facts of the case, and 
in resolving reasonable doubt in favor of the Veteran, the 
Board finds that a higher schedular rating for the disability 
is warranted.  The Veteran is already in receipt of special 
monthly compensation under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a) on account of loss of use of a creative 
organ.  

The residuals of a groin injury, including varicocele and 
orchialgia, are rated by 10 percent disabling by analogy 
under 38 C.F.R. § 4.115b, Diagnostic Code 7525, for 
epididymo-orchitis.  It  is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

Under Diagnostic Code 7525, the disability is evaluated as a 
urinary tract infection under 38 C.F.R. § 4.115a as follows:  
a 10 percent rating is assigned when there is evidence of 
long-term drug therapy, one to two hospitalizations per year, 
and/or requiring intermittent intensive management; a 30 
percent evaluation is assigned when there is evidence of 
recurrent symptomatic infection requiring drainage/ frequent 
hospitalizations (greater than two times per year) and/or 
requiring continuous intensive management.   



For the period considered in this appeal, VA and private 
records do not show that the Veteran has experienced 
recurrent infection or required hospitalization on because of 
the disability.  And while the principal residuals are 
constant pain and numbness in the affected area, the records 
do not demonstrate that he has undergone continuous intensive 
management of the disability.  

In March 2003, a private physician, T.P., M.D., reported that 
the Veteran continued to have testicular pain and sensitivity 
and numbness in the scrotal area.  On examination, there was 
hyperesthesia and numbness in the area of the scar in the 
left scrotum, significant tenderness over the bilateral 
iliolumbar ligaments, and pain with ligament stress testing 
on the left.  The physician stated that it appeared that the 
Veteran had groin and testicular pain referred from his 
iliolumbar ligament. Treatment included an injection of 
Procaine into the ligament and the Veteran reported a 
decrease in the testicular pain.  In August 2005, the 
physician expressed the opinion that it was as likely as not 
that the in-service left groin injury resulted in an 
iliolumbar ligament injury.  

At the time of a VA genitourinary examination in September 
2003, it was noted that the Veteran complained of nocturia 
two to three times and of hesitancy.  He denied dysuria.  He 
reported incontinence once in a while (maybe twice a month).  
He denied any urinary tract infections.  He complained that 
the level of groin pain was 10/10 and constant.  He 
complained of sensation of pins and needles and a decreased 
sensation in the scrotal area.  He was a mechanic and 
indicated that he took off work at least two to four times a 
month due to the pain becoming too intense (he operated heavy 
machinery and driving a backhoe caused a lot of jarring).  He 
was not currently taking any medications, but he had taken 
Vicodin in the past for his back and groin pain.  On 
examination, the testicles were tender.  The diagnosis was 
testicular pain.    

VA records show that in February 2004 the Veteran complained 
of left groin discomfort.  He stated that the pain and 
numbness were in the area of the previous surgery.  He also 
complained of constant numbness and waxing and waning pain. 
The diagnosis was chronic left groin pain unchanged.  

In December 2004, the Veteran complained of erectile 
dysfunction, numbness in the groin area, and testicular pain. 

On VA genitourinary examination in March 2009, orchialgia was 
a major issue during sexual intercourse, but was also very 
uncomfortable while riding in a vehicle, walking, or any 
other physical activity.  Regarding a general genitourinary 
examination, renal function had reportedly remained normal, 
according to laboratory findings obtained in May 2008.  In 
any case, it was noted that renal function had not been a 
problem.  Regarding chronic orchiodynia, the Veteran had 
constant testicular.  The examiner noted the following:  
there had been no renal dysfunction; urinary flow was normal 
and there had been no nocturia, urgency, frequency, 
hesitancy, or decreased stream or dysuria; there had been no 
incontinence; the only surgery was the left spermatic vein 
ligation for treatment of a left testicular varicocele many 
years earlier; and there had been no recurrent urinary tract 
infections, bladder stones, or renal colic.  In terms of 
treatment, the examiner observed that the Veteran had not 
required catheterization, dilations, drainage procedures, or 
diet therapy.  Further, he was not on any medications and had 
had no further invasive procedures since the vein ligation.  
The Veteran was not on dialysis and he did not have erectile 
dysfunction, simply severe testicular pain during 
intercourse, which led to loss of erection.  The examiner 
also noted that the chronic orchiodynia was exacerbated by 
any significant physical activity and that this had had a 
very negative impact on his employment.  The Veteran was 
noted to be unemployed, and he had reportedly not found work 
that could be done without a lot of testicular pain.  

On examination, the left testicle was remarkably tender to 
even minimal palpation.  The right testicle was somewhat 
smaller, and like the left testis it was of normal 
consistency and configuration.  The diagnosis was status post 
severe testicular injury while on active duty with no 
reduction in renal function, no abnormality of day/night 
voiding frequency, no need to wear absorbent materials, 
chronic orchiodynia (let much worse than right), and 
impotence of organic origin.  The examining physician 
expressed the opinion that the severe level of orchiodynia 
had made the Veteran unemployable at any physical employment.  
 
After review of the record, the Board finds that the Veteran 
has experienced severe testicular pain, requiring medication 
to control the pain.  And that the disability picture more 
nearly approximates the criteria for a 30 percent rating on 
the basis of constant symptoms requiring continuous intensive 
management under Diagnostic Code 7525.  A rating higher than 
30 percent is not be assignable based on urinary tract 
infections without evidence of poor renal functioning, which 
the medical evidence does not show in this case, as discussed 
further below.  

A rating higher than 30 percent may be assigned upon a 
showing of renal dysfunction, voiding dysfunction or urinary 
frequency under 38 C.F.R. § 4.115a.  Despite the Veteran's 
urinary complaints regarding voiding dysfunction and urinary 
frequency at one time or another, but not at the time of the 
most recent VA examination, the medical record does not bear 
out such complaints.  Also, a 30 percent rating is the 
maximum allowed for obstructed voiding under 38 C.F.R. § 
4.115a (i.e., for urinary retention requiring intermittent or 
continuous catheterization).  Consequently, after a review of 
all pertinent rating criteria, the Board finds that a rating 
higher than 30 percent on a schedular basis is not warranted.  

In conclusion, for the period covered in this appeal, the 
schedular criteria for a 30 percent rating, and no higher, 
for the residuals of a groin injury, including varicocele and 
orchialgia, have been met.  In arriving at this 
determination, the Board has considered all the evidence 
consistent with the Court's decision in Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Extraschedular Consideration

Because a higher rating under the pertinent diagnostic codes 
is not available, the Board has considered the issue of 
entitlement to an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1).



As noted, under that provision, when the schedular evaluation 
is found to be inadequate, the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  

As delineated above, the record in this case contains medical 
evidence to the effect that the Veteran's service-connected 
residuals of a groin injury have a significant debilitating 
effect on his employability.  The March 2009 VA genitourinary 
examining physician remarked that the Veteran's severe level 
of orchiodynia had made him unemployable at any physical 
employment.  It was also noted on the examination report that 
the Veteran was unemployed and had not found work that could 
be done without a lot of testicular pain.  The Board finds 
that this evidence is sufficient to establish a marked 
interference with employment not adequately contemplated in 
the schedular criteria for groin impairment.  Thus, the Board 
finds that the criteria for referral for consideration of an 
extraschedular rating for residuals of a groin injury, 
including varicocele and orchialgia, have been met.  

Under the applicable regulation, an extraschedular rating may 
only be granted in the first instance by officials at the VA 
Central Office.  38 C.F.R. § 3.321(b)(1).  Those officials 
are the VA Under Secretary for Benefits and the Director of 
the VA Compensation and Pension Service.  The Board is 
precluded from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996).  Rather, the correct course of 
action for the Board in extraschedular consideration cases 
such as this one is to remand the matter for the proper 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).    




ORDER

A schedular rating higher of 30 percent for residuals of a 
groin injury, including varicocele and orchialgia, is 
granted, subject to the law and regulations, governing the 
award of monetary benefits. 

The criteria for referral for consideration of an 
extraschedular rating for residuals of a groin injury, 
including varicocele and orchialgia, have been met; and to 
this extent, the appeal is granted.  


REMAND

On the claim for an extraschedular rating, the case should be 
referred to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.

On the claim of service connection for a psychiatric disorder 
on VA examination in September 2003, the examiner expressed 
the opinion that the Veteran did not have clinical anxiety or 
signs or symptoms of a mental disorder.  On VA examination in 
December 2008, the examiner noted that the Veteran's sleep 
was poor and that he was aware of chronic symptoms of both 
tension and depression.  The assessment acknowledged chronic 
tension and/or depression.  On VA examination in March 2009, 
the examiner found significant psycho-social dysfunction 
secondary to the Veteran's inability to father a child.  The 
VA examiner expressed the opinion that it was at least as 
likely as not that the testicular problems had led to 
psychosocial problems, emotional stress, and depression.  In 
February 2009, the diagnosis was depression.  

As the record does not contain sufficient competent medical 
evidence to decide the claim for a psychiatric disorder, 
additional evidentiary development under the duty to assist, 
38 C.F.R. § 3.159(c), is therefore needed.  



Accordingly, the case is REMANDED for the following action:

1. In accordance with 38 C.F.R. 
§ 3.321(b)(1) refer the case to the 
Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, for consideration of an 
extraschedular rating for residuals of 
a groin injury, including varicocele 
and orchialgia.

2.  Afford the Veteran for a VA 
psychiatric examination to determine 
whether it is at least as likely as not 
that any currently diagnosed 
psychiatric disorder is (a) related to 
the Veteran's period of service from 
November 1972 to June 1974, or (b) 
caused or aggravated by the service-
connected residuals of a groin injury, 
including varicocele and orchialgia.

In making a determination, the examiner 
is asked to comment on the clinical 
significance of the following:  service 
treatment records that show that the 
Veteran was diagnosed with immature 
personality disorder shortly before 
discharge; the lack of a diagnosis or 
treatment of a mental disorder from 
service until decades later; and the 
conflicting conclusions of the VA 
examinations of September 2003, of 
December 2008, and of March 2009 in 
regard to a diagnosis of a mental 
disorder and its onset.



In formulating the opinion, the 
examiner is asked to consider that the 
term "aggravation" means an increase in 
severity, that is, a permanent 
worsening of the underlying condition 
as contrasted to a worsening of 
symptoms

The examiner is also asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm 
of possibility."  Rather, it means 
that the weight of the medical evidence 
both for and against the conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

The claims folder must be made 
available to the examiner for review.

3. Upon completion of the above, the 
claim for an extraschedular rating and 
the claim of service connection for a 
psychiatric disorder should be 
adjudicated.  If any decision remains 
adverse to the Veteran, then provide 
him and his representative a 
supplemental statement of the case and 
return the case to the Board

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


